Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-KSB/A þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE YEAR ENDED DECEMBER31, 2006 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO Commission file number333-110249 Earth Biofuels, Inc. (Exact name of registrant as specified in its charter) Delaware 71-0915825 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3001 Knox Street, 75205 Suite403, Dallas, Texas (Zip Code) (Address of principal executive offices) (214)389-9800 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common stock, par value $.001per share Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Check if there is no disclosure of delinquent filers in response to Item405 of RegulationS-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-KSB or any amendment to this Form10-KSB.o Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Act).YesoNoþ As of December31, 2006 the registrant reported revenue of $39,737,000. As of March28, 2007, the aggregate market value of the voting stock held by non-affiliates of the registrant was $100,328,447 based on the OTC BulletinBoard closing price of $.40. As of March28, 2007, there were 250,821,118shares of the registrant’s common stock outstanding, of which 2,175,261 were free trading shares. [Missing Graphic Reference] TABLE OF CONTENTS PART I Item 1. Description of Business 3 Item 2. Description of Property 15 Item 3. Legal Proceedings 15 Item 4. Submission of Matters to a Vote of Security Holders 17 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters 18 Item 6. Management’s Discussion and Analysis or Plan of Operation 24 Item 7. Financial Statements 35 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 Item 8A. Controls and Procedures 35 PART III Item 9. Directors and Executive Officers of the Registrant 37 Item 10. Executive Compensation 40 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 Item 12. Certain Relationships and Related Transactions 42 Item 13. Exhibits 43 Item 14. Principal Accountant Fees and Services 48 Signatures 49 Index to Financial Statements F-1 Certification of CEO Pursuant to Rule 13a-14(a) Certification of CFO Pursuant to Rule 13a-14(a) Certification of CEO Pursuant to Section 906 Certification of CFO Pursuant to Section 906 2 Table of Contents PARTI Item1. Business. EARTH Background— Earth Biofuels, Inc., (“Earth”, “Earth Biofuels”, or the “company”) is a Delaware corporation, headquartered in Dallas, Texas. Earth was originally incorporated as Meadow Springs, Inc., in the state of Nevada on July15, 2002. Through a reverse merger, effective October7, 2005, Earth acquired an 80% ownership interest in Earth Biofuels, Inc. (a Mississippi company currently named Earth Biofuels Operating Inc. (“EBO”)) and relinquished an 80% ownership interest to Apollo Resources International, Inc. (“Apollo”, the parent), a Utah corporation. As a consequence, Earth is a subsidiary of Apollo. Effective November14, 2005, Earth moved its domicile from Nevada and was merged and reincorporated in Delaware as Earth Biofuels, Inc. Earth formed the following wholly owned subsidiaries during 2006. Earth Ethanol, Inc. (“Earth Ethanol”), Earth LNG Inc. (“LNG”) and American Earth Fuels Co, LLC (“American Earth”). In addition, Earth acquired all the outstanding stock of Earth Biofuels Distribution formerly The Wing Sail Company d/b/a Distribution Drive, Inc.(“Distribution Drive”), and Apollo Earth LNG Inc. These entities are further discussed below. The principal business of Earth is the domestic production, supply and distribution of alternative based fuels consisting of biodiesel, ethanol and liquid natural gas. Earth produces pure biodiesel fuel (B100) for sale directly to wholesalers, and to be used as a blend stock to make B20 biodiesel. Biodiesel is a non-toxic, biodegradable diesel fuel made from soybean and other vegetable oils, and used or recycled oils and fats. Earth utilizes vegetable oils such as soy and canola oil as raw material (feedstock) for the production of biodiesel fuel. Earth’s primary bio-diesel operations are located in Oklahoma and Texas. Earth also has investments in various Ethanol plants. The plants are currently under construction, however there were no operations as of year end December31, 2006. Ethanol is another renewable alternative fuel. Ethanol, also known as ethyl alcohol or grain alcohol, and is produced primarily from corn and wheat. Earth also produces and distributes liquefied natural gas, or lng, which is natural gas in its liquid form. Liquid natural gas is primarily methane with only small amounts of other hydrocarbons. Earth’s primary operations are in Arizona and California. Earth maintains an Internet website at www.earthbiofuels.net. Acquisitions— On November22, 2006, Earth acquired all of the issued and outstanding shares of Apollo LNG, Inc (The “LNG Business”) in exchange for 18,844,222shares of Earth’s common stock as consideration. The LNG Business had been previously acquired by Earth’s parent Apollo on December7, 2005. The shares were contributed to a newly formed company named Earth LNG Inc. (“LNG”). The primary operations are located in Arizona and California. On November29, 2005, Earth executed a stock purchase agreement to acquire 100% of the stock of The Wing Sail Company, Inc., dbaDistribution Drive (“Distribution Drive”). This transaction was closed on February28, 2006. Earth designated November29, 2005 as the acquisition date for accounting purposes as this was the date management took control of the assets and operations of Distribution Drive. In consideration for the sale to Earth of all of the outstanding shares of Distribution Drive, Earth issued 6,667,800 restricted shares of its common stock to the owner, who subsequently became an employee of Earth. OPERATIONS The Energy Policy Act of 1992 (EPAct) was passed by Congress to increase compliance with amendments to the Clean Air Act of 1990, the Pollution Prevention Act of 1990, and to reduce the nation’s dependence on imported petroleum. The EPAct requires over 75% of new vehicle purchases by certain federal state and alternative fuel provider fleets to be alternative fueled vehicles (AFVs). Compliance with the EPAct is met by credits awarded for acquisition of AFVs. Alternative fuel includes ethanol (85%), natural gas fuels and B20 (biodiesel fuel containing at least 80% petroleum diesel fuel and 20% biodiesel). 3 Table of Contents The Energy Conservation and Reauthorization Act of 1998 were amended to allow credit for B20 use, instead of purchasing an AFV, effective January 2001. The American Jobs Creation Act of 2004, Public Law 108-357, made changes affecting fuel tax credits and refunds. The Act allows the biodiesel mixture credit (blender’s credit) to be taken against any fuel tax liability: a $1.00per gallon credit for virgin agri biodiesel (made from virgin vegetable oils); and a $0.50per gallon credit for biodiesel made from previously used vegetable oils or animal fats. The credits are available to the particular company that actually blends B100 with diesel fuel. On August8, 2005, President Bush signed the EPAct of 2005, further encouraging energy compliance through incentives, including offering credits for the purchase of hybrid vehicles and a 30% credit to fueling stations for the cost of installing AFV refueling equipment, resulting in increased access to the general public through retail pumps throughout the country. Biodiesel is registered as a fuel and fuel additive with the Environmental Protection Agency (EPA) and meets clean diesel standards established by the California Air Resources Board (CARB). Pure biodiesel (B100) has been designated as an alternative fuel by the Department of Energy (DOE) and the US Department of Transportation. In response to the EPAct, the U.S.Department of Energy developed the Clean Cities program. Since its inception in 1993, Clean Cities has grown to almost 90 coalitions and 4,800 stakeholders across the country, put close to 1million AFVs on the road, and displaced approximately 1billion gallons of gasoline. In 2004 alone, the Clean Cities program displaced 237million gallons of gasoline through the use of alternative fuels, AFVs, idle reduction technologies, fuel economy measures, and hybrid vehicles. Earth Biofuels is in the business of providing balanced energy solutions. By this, we mean that biofuels such as biodiesel and ethanol provide real solutions to the myriad of challenges facing America with regard to our current and future energy needs. Further, biofuels are integral to restoring balance to the nation’s economy and air quality. Biofuels can provide a measurable reduction in America’s dependence on foreign oil by displacing petroleum-based fuels with their agricultural counterparts. Derived from crops such as corn, soybeans, canola, and sugar, biofuels can be produced domestically in significant quantities, thereby reducing oil imports by comparable volumes and relieving pressure from the nation’s already strained oil refineries. According to the Energy Information Administration, the U.S.produced over 3.9billion gallons of ethanol in 2005, or approximately 3% of all gasoline consumed. Though biodiesel and ethanol are collectively referred to as biofuels, they are quite distinct in how they are produced and utilized. Biodiesel can be refined from a variety of vegetable oils and animal fats to be burned in most any diesel engine. Production of biodiesel consists of a simple and efficient chemical process, whereby vegetable oil reacts with methanol in the presence of a catalyst to yield methyl esters (biodiesel) and glycerin, a co-product that can be used for pharmaceuticals, soaps, and other products. Following the refining process, the fuel is immediately ready for distribution as a substitute or additive to petrodiesel. The process yields a net energy gain of approximately 93%, according to a University of Minnesota study. In the United States, ethanol is produced almost entirely from the fermentation of a corn/water mash. The ethanol is separated, distilled, and dehydrated before being blended with gasoline. Only 17% of the energy used to produce ethanol comes from liquid fuels such as gasoline and diesel, according to the Renewable Fuels Association. The remainder comes from domestic sources such as natural gas. The net energy gain is estimated at 25% by the same university study. Petroleum diesel exhaust contains hundreds of constituent chemicals, including many that are human toxins, carcinogens, or present reproductive hazards. In addition, petroleum diesel is a major contributor to ozone air pollution, which is generated by nitrogen oxide and hydrocarbons from fuel combustion. According to the National Biodiesel Board, when biodiesel is blended at a ratio of just 20% with petroleum diesel (B20), harmful emissions and particulates are reduced by as much as 20%, while carbon monoxide, a prime contributor to global warming, is reduced by 12%. Likewise, ethanol reduces overall toxic emissions by as much as 30% and carbon monoxide greenhouse gases over 24% compared to gasoline, according to the American Coalition for Ethanol. 4 Table of Contents Biofuels are a balanced air quality solution. Earth Biofuels is one of the first companies to vertically integrate the biofuels industries through the construction and operation of production facilities, the coordination and management of blending and transportation services, the marketing and implementation of a multi-state distribution program, and the building of a branded retail presence on a potentially nationwide scale. In addition, Earth Biofuels continues to facilitate the passage of legislative policies that integrate biofuels into our national fuel supply and that provide a sustainable business environment for the American biofuels industry. Earth Biofuels was founded in Jackson, Mississippi, in 2004. Earth began with a small pilot facility, which initially converted restaurant waste grease into biodiesel, in order to perfect the refining methods and processes. The product was sold to local farmers at first and then through an independent filling station that Earth acquired. In February of 2005, Earth caught the attention of Apollo Resources International, a Dallas, Texas-based public energy company founded by Dennis McLaughlin, a seasoned veteran of the natural gas industry. McLaughlin immediately realized the market potential for biofuels in the same way he foresaw new opportunities for the deregulated natural gas industry in the late ‘80s. Apollo acquired a partnership stake in Earth and soon thereafter increased its position to 80percent. Earth Biofuels attracted support from two high-profile individuals: Oscar-winning actor Morgan Freeman and country music legend Willie Nelson. They joined Earth as both spokesmen and members of the board of directors. In addition, Earth Biofuels acquired the exclusive license to sell and distribute Willie Nelson’s BioWillie-branded biofuels. Willie became interested in biodiesel because of his involvement with FarmAid and his concerns about the environment. Earth Biofuels went public in October on the Over The Counter BulletinBoard exchange under the ticker symbol EBOF, thereby becoming one of the first publicly traded biodiesel companies in the United States. Effective December26, 2006 and as part of a planned transition, Earth accepted the resignation of Mr.Willie Hugh Nelson as a Director, however, he immediately became a member of Earth’s Advisory Board. Earth Biofuels is a pioneer and leader in the biodiesel industry. With an emphasis on quality and efficiency, Earth’s production and distribution divisions work hand-in-hand to ensure that Earth Biofuels biodiesel meets or exceeds ASTM specifications. Earth uses feedstock from American farmers and distributes fuel as close to the source of production as possible. Earth Biofuels’ management has implemented an aggressive and immediate growth strategy, which focuses on the construction or acquisition of additional biodiesel production facilities and the expansion into ethanol production; the expansion of biodiesel blending and distribution centers; the development of a transportation and delivery infrastructure; and the marketing of BioWillie pump locations to truck stops and gas stations nationwide. On July18, 2006 Earth announced that actress Julia Roberts became a spokesperson for Earth and will chair Earth’s newly formed Advisory Board. Ms.Roberts joined fellow Oscar-winner Morgan Freeman and country music legend Willie Nelson in promoting the use of renewable fuels such as Earth Biofuels’ biodiesel and ethanol. “It’s very important that we expand our use of clean energy and make a long-term commitment to it,” Roberts said. “Biodiesel and ethanol are better for the environment and for the air we breathe.” The Advisory Board will provide guidance to senior management on key issues and will serve to broaden biofuels awareness on a national scale. Earth Biofuels and Ms.Roberts will collaborate on a program to encourage the use of clean-burning biodiesel fuel in the more than 500,000 diesel school buses currently in service across the United States. “The use of biodiesel is a positive step toward minimizing pollutive emissions and greenhouse gases,”
